       Case 6:19-cv-01364-AA Document 16 Filed 11/08/19 Page 1 of 3
       Case: 19-55314, 11/08/2019, ID: 11493736, DktEntry: 18, Page 1 of 3

                                                                         FILED
                   UNITED STATES COURT OF APPEALS                          NOV 8 2019

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




CITY OF LOS ANGELES,                           No.   19-55314

             Plaintiff-Appellee,               D.C. No. 2:18-cv-07347-R-JC
                                               Central District of California,
v.                                             Los Angeles

WILLIAM P. BARR, Attorney General, in
his official capacity as Attorney General of   ORDER
the United States; et al.,

             Defendants-Appellants.



CITY AND COUNTY OF SAN                         No.   19-15947
FRANCISCO,
                                               D.C. No. 3:18-cv-05146-WHO
             Plaintiff-Appellee,               Northern District of California,
                                               San Francisco
v.

WILLIAM P. BARR, Attorney General; et
al.,

             Defendants-Appellants.
       Case 6:19-cv-01364-AA Document 16 Filed 11/08/19 Page 2 of 3
       Case: 19-55314, 11/08/2019, ID: 11493736, DktEntry: 18, Page 2 of 3




STATE OF CALIFORNIA, ex rel,                  No.    19-15950
XAVIER BECERRA, in his official
capacity as Attorney General of the State     D.C. No. 3:18-cv-05169-WHO
of California,                                Northern District of California,
                                              San Francisco
            Plaintiff-Appellee,

v.

WILLIAM P. BARR, Attorney General; et
al.,

            Defendants-Appellants.




DENNIS RAYBOULD,                              No.    19-35842

            Plaintiff-Appellant,              D.C. No. 6:19-cv-01364-AA
                                              District of Oregon,
v.                                            Eugene

RUSHMORE LOAN MANAGEMENT
SERVICES, LLC; et al.,

            Defendants-Appellees.




                                        2
           Case 6:19-cv-01364-AA Document 16 Filed 11/08/19 Page 3 of 3
           Case: 19-55314, 11/08/2019, ID: 11493736, DktEntry: 18, Page 3 of 3




        These appeals remained stayed pending further order of this court. Counsel

should contact the undersigned by email (stephen_liacouras@ca9.uscourts.gov)

within 10 days after this court’s decision in City & County of San Francisco v.

Barr, Appeal Nos. 18-17308, 18-17311.

                                               FOR THE COURT


                                               By: Stephen Liacouras
                                               Chief Circuit Mediator




sl/mediation




                                           3
